IN THE UNITED STATES DISTRICT COURT FILED
FOR THE WESTERN DISTRICT OF NORTH CAROLINMARLOTTE, NC
CHARLOTTE DIVISION
CIVIL NO.: 3:19-CV-713 OCT 30 2020

US DISTRICT COURT

UNITED STATES OF AMERICA WESTERN DISTRO Ne

Vv.

APPROXIMATELY $99,803.00 IN
UNITED STATES CURRENCY SEIZED
PURSUANT TO A SEARCH WARRANT
AT 808 BENMORE CIRCLE, WAXHAW,
NORTH CAROLINA ON JUNE 20, 2019;
and

CONSENT ORDER FOR
THIRD-PARTY CLAIMS

APPROXIMATELY $9,688.00

IN UNITED STATES CURRENCY
SEIZED FROM PHETSARATH
VILAISANE ON JULY 25, 2019

THIS MATTER is before the Court by consent of the United States of
America, by and through R. Andrew Murray, United States Attorney for the Western
District of North Carolina, and Claimant Gam To, pursuant to 18 U.S.C. § 983(d) and
Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions. The Government and Claimant have agreed to this Consent Order
for Third-Party Claims as a final adjudication and settlement of all matters in regard
to the above-captioned property identified for forfeiture in this case (hereafter, “the
Property”).

The parties have STIPULATED AND AGREED and the COURT FINDS AS

FOLLOWS:

1

Case 3:19-cv-00713-RJC-DCK Document 17 Filed 10/30/20 Page 1 of 4

 
1. The Government has alleged in the Complaint for Forfeiture In Rem
(Doc. 1) that the Property, consisting of two separate sums of approximately
$99,803.00 and $9,688.00 in seized currency (totaling $109,471), is the proceeds of
drug trafficking and/or was used or intended to be used to facilitate drug trafficking.
Claimant contests the forfeiture and assert a claim to the Property. (Docs. 6 and 12).
Following discussions regarding the case, the Parties believe that full settlement of
this action will be in their respective best interests, and will likely allow them to avoid
further litigation time and expense.

2. Claimant agrees to the forfeiture of the $54,745.50, and the Government
respectively agrees to turn over $54,745.50 to Claimant, through her counsel, upon
issuance of a final order or default judgment in this case.

3. By entering into this Consent Order, Claimant agrees to, upon receipt
of the $54,745.50, release and forever discharge her interest in all remaining Property
in this case. The payment to Claimant shall be in full settlement and satisfaction of
all claims by Claimant in this action and all claims resulting from the incidents or
circumstances giving rise to this action. Claimant agrees not to pursue against the
United States any rights that she may have to the Property in this case except as
otherwise specified herein.

7. The Government and Claimant waive any rights to further litigate
between each other in this forfeiture action, and agree that they shall each bear their

own costs and attorney’s fees with regard to this action.

- 2
Case 3:19-cv-00713-RJC-DCK Document 17 Filed 10/30/20 Page 2 of 4

 
8. Unless specifically directed by an order of the Court, Claimant shall be
excused and relieved from further participation in this action.

IT IS THEREFORE ORDERED THAT:

Based upon the stipulations of the parties herein, Claimant Gam To’s claim is
granted to recognize that Claimant has an interest in $54,745.50 of the Property. It
is therefore ordered that, upon issuance of a final order or default judgment in this
case, the United States is directed to pay $54,745.50 to Claimant. Further, pursuant
to the stipulations herein, Claimant’s claims to any amounts above and beyond the
$54,745.50 are hereby stricken. Each party shall bear its own costs and fees,

including attorney’s fees.

Signed this 0 ~) aay of Codglaer, 2020.

 

3

Case 3:19-cv-00713-RJC-DCK Document 17 Filed 10/30/20 Page 3 of 4

 

 
ON MOTION OF AND BY CONSENT OF THE PARTIES:

Plaintiff

R. ANDREW MURRAY
UNITED STATES ATTORNEY

ge Dated: [e [> 7) Do

J. Seth“Johnson
Assistant United States Attorney

 

Claimant
BG? —ae Dated: l Yry do
Claimant

Wh he “ _ Dated: —1f2Y eg

Noell Tin, Esq.
Attorney for Claimant Gam To

4

Case 3:19-cv-00713-RJC-DCK Document 17 Filed 10/30/20 Page 4 of 4

 
